Case 7:16-cv-02554-LMS Document 76 Filed 07/16/20 Page 1 of 4
Case 7:16-cv-02554-LMS Document 74 Filed 07/14/20 Page 37 of 130

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

A.B., an infant, by bis mother and natural
guardian, DORIS MALDONADO ALVEREZ,
an, DORIS MALDONADO ALVEREZ, 16 Civ. 2554 (LMS)
individually,

Plaintitts, |
' ORDER ESTABLISHING SPECIAL
4 avainst NEEDS TRUST FOR THE MINOR
PLAINTIFF

UNITED STATES OF AMERICA,

 

 

WHEREAS the parties have agreed to the settlement of this case for the total sum of
$800,000.00, and the settlement was approved by separate Order of this Court, which provides
for a lump sum payment to plaintiff’s attorney to be distributed pursuant to the directives of the
Court; and

WHEREAS, the plamtiff has demonstrated that it is in the best interests of the minor
plaintiff, A.B., to have his net proceeds of the settlement in the sum of § 5H 3, 144.23
deposited into a Special Needs Trust, created for his benefit

IT IS THEREFORE ORDERED ADJUDGED AND DECREED that the infant’s net
proceeds of the settlement in the sum of $543,199.23 shall be paid to DORIS
MALDONADO ALVEREZ and ORANGE BANK AND TRUST COMPANY as Co-Trustees of
the A.B. Special Needs Trust;

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the A.B. Special

Needs Trust is hereby approved in the form annexed hereto and its terms incorporated herem by

reference;

 

 
Case 7:16-cv-02554-LMS Document 76 Filed 07/16/20 Page 2 of 4
Case 7:16-cv-02554-LMS Document 74 Filed 07/14/20 Page 38 of 130

Ir IS FURTHER ORDERED, ADIUDGED AND DECREED that DORIS
MALDONADO ALVEREZ, residing at 56 Walnut Street, New Rochelle, New York, and
ORANGE BANK AND TRUST COMPANY, maintaining offices at 91 Brookside Avenue,
Chester, New York, be and hereby are appointed Co-Trustees of the A.B. Speciai Needs Trust;

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that ORANGE BANK
AND TRUST COMPANY shall be the sole Trustee authorized to make distributions from the
A.B. Special Needs Trust,

If IS FURTHER ORDERED, ADJUDGED AND DECREED that the Trustees shall be
authorized to fund an ABLE account pursuant to Federal and New York State Law each year if
‘beneficial to the beneficiary;

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the execution and
filing of a bond by the Trustees is hereby dispensed with, as the corporate Trustee is the sole
Trustee authorized to make distributions and is separately insured;

The Court further finds that the request for a legal fee by ROBERT LEGAL GROUP,
PLLC, for work in preparing the A.B. Special Needs Trust, and in advising of the ABLE
Account and the interrelationship between a lawsuit recovery and ongoing eligibihty for
government entitlements is fair, reasonable and necessary. It is hereby Ordered that such fee in
the sum of $5,000.00 is approved and shall be paid to ROBERT LEGAL GROUP, PLLC by
ODDO & BABAT, P.C. from its attorney’s fees awarded in the Order Approving Settlement on
Behalf of Minor issued by this Court in this matter on this date;

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Trustees of the
A.B. Special Needs Trust be and hereby are authorized to purchase an automobile at a cost not to

exceed $30,000.00 plus tax, for the benefit of A.B., provided, however, that title and insurance to
Case 7:16-cv-02554-LMS Document 76 Filed 07/16/20 Page 3 of 4
Case 7:16-cv-02554-LMS Document 74 Filed 07/14/20 Page 39 of 130

the vehicle shall be held in the name of DORIS MALDONADO ALVEREZ, individually, but

the A.B. Special Needs Trust shall have a registered lien for the full purchase price of the

vehicle. Such purchase shall be conditioned on DORIS MALDONADO ALVEREZ,
individually, reimbursing the A.B. Special Needs Trust in the event said vehicle is sold or traded
in for another vehicle and upon the death of A.B. and/or termination of the A.B. Special Needs
Trust, the vehicle shall be sold and the A.B. Special Needs Trust shall be reimbursed with the
proceeds of such sale;

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the parents and
natural guardians of the Plaintiff shall bring an application for the appointment of a legal
guardian of A.B. prior to his 18th birthday before a court of competent jurisdiction, and that said

court shall have ongoing jurisdiction over the A.B. Special Needs Trust;

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that this Court will retain
jurisdiction for all matters concerning the interpretation, administration, and operation of the
A.B. Special Needs Trust and the duties and performance of the Co-Trustees and all other related

matters until such time as another court gains jurisdiction through the appointment of a legal

guardian,

SO ORDERED:

  

HONORABLE LISAMMARGARET S
UNITED STATES MAGISTRATE JUDGE

Dated: Le CIE

 

 
Case 7:16-cv-02554-LMS Document 76 Filed 07/16/20 Page 4 of 4
